Dibell, J.
(dissenting).
I dissent:
There were 1,863 bushels of oats threshed. The plaintiffs were to have one-half, or 931% bushels, elevator weights, delivered at AveriE. The *423defendant delivered 667 bushels. At the request of the plaintiffs that he complete delivery, he hauled the 238 bushels of which conversion is claimed. The defendant was not hauling his share. R. was keeping it for feed, and at one time had in mind buying the plaintiffs’ share. After delivery to the elevator he wrote the attorney of the plaintiffs that, as soon as certain bills which he claimed against them were paid, he would turn over the oats in the elevator. In his answer, before it was amended at the opening of the trial by striking out the admission, he admitted the plaintiffs’ allegations of ownership of 238 bushels, and claimed that there was something coming to him for twine, etc. A jury could find that the oats were delivered as the property of the plaintiffs. There was evidence of conversion for the jury, and I dissent.